By the Court, Beardsley, C. J.
Exceptions,» although duly taken and written down, are of no avail until signed and sealed. (2 R. S. 422, §§ 73, 75.) By the statute, a bill of exceptions, when taken in a court of common pleas, is to be filed with the clerk of such court and returned by him on a writ of error when sued out, with his certificate that the bill was signed by the judge or judges whose names are subscribed thereto. (Id. p. 423, §§ 77, 78.) The error book should contain a true copy of the record and the bill of exceptions including the signatures. On the argument the error book must be taken to be true and complete, and unless it shows the bill of exceptions to have been signed, that fact, when the objection is made cannot be assumed. Calling a paper a bill of exceptions amounts to nothing. It must appear to have been signed, for otherwise the designation, at the best, is but a misnomer. No error being suggested in the record, and there being no bill of exceptions before us, the judgment of the court below must be affirmed,
Judgment affirmed.